Examiner Comment on Information Disclosure Statement
In the IDS submitted on February 22, 2022:
EP 3,005,139 has not been considered (indicated by strike-through) because applicant has not provided a copy thereof, as required by 37 CFR 1.98(a)(2).  It appears that applicant instead provided a copy of WO 2014/193878.  However, the WO document is not the EP document.
WO 2014/193878 was not cited by any of the three foreign Office Actions (NPL documents 1-3) cited by applicant.  Presumably, the WO document has been cited by another foreign Office Action (not provided by applicant) such that the certification under 1.97(e)(1) is applicable.  As the examiner sees no basis for asking applicant for proof that this WO document was indeed cited as set forth in 1.97(e)(1), the WO document has been considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/David J. Huisman/Primary Examiner, Art Unit 2183